IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-20-00269-CV

                    IN THE INTEREST OF KRH-B, A CHILD



                           From the 220th District Court
                             Hamilton County, Texas
                             Trial Court No. FM06819


                                      OPINION


       Charles Blake appeals from a judgment that established paternity to his child,

KRH-B, in a proceeding filed by the Office of the Attorney General under Chapter 231 of

the Texas Family Code. See, generally, TEX. FAM. CODE ANN. Ch. 231. Blake, who is

incarcerated and indigent, was appointed counsel on appeal pursuant to Family Code

Section 107.021 to assist with various difficulties with prosecuting his appeal of the

judgment. See TEX. FAM. CODE ANN. § 107.021.

       Blake's court-appointed appellate counsel filed a motion to withdraw and a brief

in support of his motion pursuant to Anders v. California. See Anders v. California, 386 U.S.

738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). In support of his motion to withdraw, counsel
certified that he conducted a conscientious examination of the record and determined

that, in his opinion, the record reflects no potentially plausible basis to support an appeal.

Counsel certified that he diligently researched the law applicable to the facts and issues

and candidly discussed why, in his professional opinion, the appeal is frivolous. In re

D.A.S., 973 S.W.2d 296, 297 (Tex. 1998). Counsel has demonstrated he has complied with

the requirements of Anders by (1) providing a copy of the brief and the record to Blake

and (2) notifying him of his right to file a pro se response if he desired to do so. Id. This

Court also advised Blake of his right to file a pro se response; however, Blake did not file

a response to the Anders brief. The brief meets the requirements of Anders. However,

before we can address whether the appeal is without merit, we must first decide whether

the procedure outlined in Anders is appropriate in this appeal. We conclude that it is.

        Under Anders, appointed appellate counsel must "master the trial record,

thoroughly research the law, and exercise judgment in identifying the arguments that

may be advanced on appeal." McCoy v. Court of Appeals, 486 U.S. 429, 438, 108 S. Ct. 1895,

100 L. Ed. 2d 440 (1988); see also Anders, 386 U.S. at 744-45. "If, after a conscientious review

of the record, counsel concludes that the case is wholly frivolous, he or she may so advise

the court of appeals and request permission to withdraw." In re D.A.S., 973 S.W.2d at 297;

Anders, 386 U.S. at 744. However, a request to withdraw must be accompanied by a brief

referring to anything in the record that might arguably support the appeal. Anders, 386

U.S. at 744. A copy of the brief must be furnished to the indigent client, and the court


In the Interest of KRH-B, a Child                                                        Page 2
must allot the client time to raise any issues he or she chooses. Id. After appointed counsel

files the Anders brief, the appellate court must conduct a full examination of all

proceedings to decide whether the appeal is wholly frivolous. Id; see also In re G.P., 503

S.W.3d 531, 536 (Tex. App.—Waco 2016, pet. denied). If the court concludes the appeal

is frivolous, it may grant appellate counsel's motion to withdraw. 1 Id. However, if the

court finds any of the legal issues arguable on their merits, and therefore not wholly

frivolous, it must abate the appeal and remand the proceeding to the trial court for the

appointment of substitute counsel. Id.

        Anders has been applied to civil cases in various arenas for some time. See In re

D.A.S., 973 S.W.2d at 299 (applying Anders in context of civil juvenile delinquency

adjudication); In re Guardianship of Hahn, 276 S.W.3d 515, 518 (Tex. App.—San Antonio

2008, no pet.) (adopting Anders procedure in probate appeal); State of Tex. ex rel. Best Int.

& Prot. of L.E.H., 228 S.W.3d 219, 220 (Tex. App.—San Antonio 2007, no pet.) (applying

Anders in context of temporary mental health services involuntary commitment); In re

R.R., No. 04-03-00096-CV, 2003 Tex. App. LEXIS 4283, 2003 WL 21157944, at *4 (Tex.




1 This process is distinguished from appeals from terminations of parental rights, where counsel is
appointed pursuant to Family Code Section 107.013. In those proceedings, a motion to withdraw is not
appropriate absent good cause outside of the filing of the Anders brief because Family Code Section 107.016
requires counsel appointed pursuant to Section 107.013 to continue representation until all appeals are
exhausted, which has been construed to include the filing of a petition for review with the Texas Supreme
Court. See TEX. FAM. CODE ANN. § 107.016; In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam). Section
107.016 does not refer to appointments pursuant to Section 107.021, therefore, we find that the motion to
withdraw pursuant to Anders is the proper mechanism for counsel to use to bring the appointment to a
conclusion.
In the Interest of KRH-B, a Child                                                                   Page 3
App.—San Antonio May 21, 2003, no pet.) (applying Anders in context of termination of

indigent parent's parental rights). We recognize that in In re D.A.S., the Texas Supreme

Court cautioned that its opinion was "not intended to extend Anders to all cases in which

the Legislature provides the right to counsel on appeal." In re D.A.S., 973 S.W.2d at 298.

        This proceeding is somewhat unique in that counsel was appointed to represent

Blake during the middle of the appellate process due to various procedural issues with

prosecuting the appeal. In the interest of justice and attempting to balance the due process

rights of each of the parents and the child, this Court sought the appointment of counsel

to aid Blake in prosecuting the appeal pursuant to Family Code Section 107.021. 2 The trial

court did appoint counsel, and that counsel did undertake the representation of Blake. In

his review of the proceedings, his appointed counsel determined that there were no

meritorious issues that he could raise with this Court, and therefore he filed the motion

to withdraw accompanied by the Anders brief in support.

        We recognize that all attorneys, including those appointed to represent a person

who is appealing a judgment, are ethically bound to not file a frivolous pleading. TEX.

DISCIPLINARY RULES. PROF'L CONDUCT R. 3.01, reprinted in TEX. GOV'T CODE ANN., tit. 2,

subtit. G, app. A (Tex. State Bar R. art. X, § 9). We conclude that appointed counsel's use

of the Anders procedure in this proceeding was proper to provide a procedural



2This appeal has been made even more complicated because the location of the mother of the child is
unknown. The trial court clerk's notice of the entry of the final judgment was returned to the trial court and
could not be forwarded because the addressee was unknown.
In the Interest of KRH-B, a Child                                                                      Page 4
mechanism for appointed counsel to fulfill his ethical obligations not to file a frivolous

document and to assist this Court in being able to decide this appeal.

        Counsel's brief discusses the facts, procedural history, and the sufficiency of the

evidence relating to potential issues and why those issues are not meritorious. This

includes issues raised by Blake to the trial court throughout the pendency of the

proceedings before the trial court, including his desire to personally appear in the

proceedings and repeated requests for the appointment of counsel prior to the entry of

the final judgment. We conclude that counsel's brief contains a professional evaluation of

the record, and we conclude that counsel performed the duties required of appointed

counsel. See Anders, 386 U.S. at 744.

        Having carefully reviewed the entire record and the Anders brief, we have

determined that this appeal is frivolous. See In re G.P., 503 S.W.3d 531, 536 (Tex. App.—

Waco 2016, pet. denied). Accordingly, we affirm the trial court's judgment and grant

counsel's motion to withdraw. Within five days of the date of this Court's opinion,

counsel is ordered to: (1) send a copy of the opinion and judgment to Blake; (2) advise

Blake of his right to pursue a petition for review in the Texas Supreme Court; and (3)

notify this Court of counsel's compliance when he has done so. See In re K.D., 127 S.W.3d

66, 68 n.3 (Tex. App.—Houston [1st Dist.] 2003, no pet.).




                                                 TOM GRAY
                                                 Chief Justice
In the Interest of KRH-B, a Child                                                    Page 5
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed April 27, 2022
[CV06]




In the Interest of KRH-B, a Child            Page 6